DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment / Allowable Subject Matter
Claims 1-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 6:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a fastening system comprising a pressurizing pump; pressurized fluid; a plurality of individual pressure areas differentiated by corresponding fasteners having fastener sizes different from each other; and a supply system comprising a base and branched pressurizing sections as recited by applicant’s claimed invention.
The most relevant prior art attributed to Pyo (KR 101295258 B1) discloses a fastening system comprising a pressurizing pump (53a); pressurized fluid (oils); and a supply system (53b, 53c).  Pyo fails to disclose or fairly suggest a supply system having a base and branched sections and pressure receiving surfaces having individual 
Applicant’s claimed invention requires the affirmative structural limitations, inter alia, of a pressurizing pump; pressurized fluid; a plurality of individual pressure areas differentiated by corresponding fasteners having sizes different from each other; and a supply system comprising a base and branched pressurizing sections. One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a fastening system having individual pressure receiving areas differentiated by a plurality of fasteners having fastener sizes different from each other as recited by the affirmative structural limitations and method steps of applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726